The Commission's annual strategic priorities (Budget 2008) (debate)
The next item is the report by Kyösti Virrankoski, on behalf of the Committee on Budgets, on the Commission's annual policy strategy for the 2008 budget procedure, Section III - Commission.
rapporteur. - (FI) Mr President, firstly I wish to thank the German Presidency and in particular Dalia Grybauskaitfor their excellent levels of cooperation, as well as the Chairman of the Committee on Budgets and all the coordinators and shadow rapporteurs from the political groups.
The Commission communication on the annual policy strategy is the first step in drafting the new budget. Parliament's response will be its initial position.
Firstly I want to speak about the communication's structure. The Commission employs its own system of classification to define policy areas: prosperity, solidarity, security, freedom and the strengthening of Europe's position in global policy. This division is difficult to follow because it does not correspond to the structure of the multiannual financial framework strategy any more than it does the budget. For the sake of transparency this classification should be reconsidered in the future.
The Commission presents a strategy which concerns, for example, climate change and action in the energy sector. The Lisbon Strategy is still important, as are the control of immigration and measures which make the Union a stronger global actor, but these are just some of Parliament's priorities. Parliament's main objectives also include the successful completion of approved programmes, less bureaucracy and better, more effective and appropriate administration. In connection with this year's budget it was agreed to review the deployment of staff. This screening operation is supposed to be completed this month. Parliament thinks it is very important.
Activity-based budgeting and management is the key to better administration. It began to be developed after the resignation of the Santer Commission. Parliament wants to emphasise how important it is to continue this development. Only in that way can we boost efficiency, lessen bureaucracy and clarify responsibilities. The annual reports submitted by the Directors-General are an important part of this.
Administration became central to this report because the Commission once again proposed several decentralised agencies: two executive agencies and another, the European Institute of Technology, for research. In addition, the intention is to increase the funding of several agencies at the expense of operational appropriations.
Decentralised agencies are problematic because they are funded out of different budget headings and even programmes. Their administrative expenditure therefore does not normally come under heading 5, which makes for a lack of clarity. Secondly, the staff employed in such agencies will not necessarily show up in the EU budget. For this reason, it is important to monitor total staff numbers in the EU. Thirdly, the agencies' areas of responsibility may be unclear. It needs to be made fully clear to the public who is responsible for what decisions. It is this very facelessness of decision-making which emerges as an enormous barrier when it comes to evaluating the confidence the public has in the European Union. Fourthly, we have to ask how a hierarchical administration can benefit execution, if it does at all. Thus, Parliament will be examining very closely the establishment of the new decentralised agencies and other administrative expenditure. For all these reasons, Parliament and the Council in the trilogue agreed on a resolution to give attention to these matters and urge the Commission to introduce certain further measures.
Another problem is delays in programmes that have already been agreed upon. The Commission has built a policy strategy for next year largely to delay programmes that have already been decided upon. This kind of frontloading and backloading are uncalled-for, as the multiannual financial framework has only been in effect for a few months. Programmes which have been decided must go ahead according to plan. Moreover, taking funding from margins is a way to reduce further Parliament's opportunities, for example, to invest in pilot projects and preparatory actions, especially under headings 1a and 3. Another danger is the continued growth in unspent commitments, RALs, which makes it harder later on to achieve policy objectives.
Parliament's policy objectives concern, as I mentioned before, the Lisbon Strategy, sustainable climate and energy policy, the swift implementation of structural and cohesion policy, firm immigration control, a proper information and communication policy, and a jointly agreed foreign and security policy. We hope that the Preliminary Draft Budget will establish a fruitful basis for drafting next year's budget.
Member of the Commission. Mr President, the Annual Policy Strategy is structured according to the four strategic priorities of the Barroso Commission, which we agreed at the very beginning. However, the changes compared to the previous financial year are presented by policy area in accordance with activity-based budgeting. The Annual Policy Strategy serves as a consistent reference framework in the preparation of our preliminary draft budget and our legislative and work programme. Of course it does not prejudge the final outcome, which will take into account the priorities of the European Parliament and Council.
The second element we would like to reflect is our screening exercise, which, at the request of Parliament, the Commission has just finalised. It will be adopted in the Commission's meeting tomorrow. However, I can already announce that the outcome of this profound and serious exercise is quite satisfactory, especially because we confirmed the needs for enlargement, which correlate exactly to the same amounts we and Parliament agreed in 2002. The additional 1600 posts needed for new priorities of the Council, Parliament and the Commission will be covered only by internal redeployment. That is a very good result of the exercise which we performed at the request of Parliament.
We will also take into account the concerns of both Parliament and the Council regarding the financing of the 25 decentralised agencies and, accordingly, we will adapt our approach in that PDB, which I will present to you next week.
Concerning the executive agencies - of which we have four and are proposing two more - the Commission, as always, will fulfil the conditions of cost-effectiveness and transparency before creating any such agency. The Commission is open to discussing the issue with the European Parliament, including, as we said during the trialogue, any further improvements in the arrangements between Commission and the European Parliament concerning those executive agencies.
The rapporteur's report calls for a 'budget for results', and I fully share this opinion and approach of Mr Virrankoski. Therefore, next Wednesday, as agreed at the Committee of Budgetary Control meeting, I will present the Preliminary Draft Budget, in which I will try to pursue and take into account and reflect as much as possible the views expressed in today's discussions.
I hope we have a successful start for our new procedure for the new budget year.
draftsman of the opinion of the Committee on Foreign Affairs. - (DE) Mr President, one of the headings of the opinion of the Committee on Foreign Affairs states that we need to provide sufficient funding for the increasing number of common foreign and security policy (CFSP) activities. I am hopeful that the Commissioner will apply the plans she has just announced for the coming week to the CFSP, too.
We have emphasised a number of policies in particular, for example the neighbourhood policy towards eastern and southern countries, a policy that must also serve to promote democracy and human rights there. We have said that we regard the policy towards the Western Balkans as a priority. In Kosovo, in that region, we are likely to have to make a significant financial effort in 2008 to support the civilian ESDP mission and the office of the International Civilian Representative. We call for a clarification, as soon as possible, of the implications of that mission for the sustainability of the present CFSP budget.
A further topic is external energy policy. We call for the gradual building of a common external energy policy. On the subject of Afghanistan, parallel to improving the security situation, we need to provide adequate funding for the civilian reconstruction effort - this is the only way to win the hearts and minds of the people there in the long term. Regarding Africa, the major EU-Africa Summit is due to be held in Lisbon in December 2007, and it is likely that the decisions we take there will have to be followed by action - which is very important also in terms of helping African forces settle African conflicts using African means. We must also send out political signals in this spirit.
on behalf of the PPE-DE Group. - Mr President, this report on the Commission's annual policy statements gives the members of this House the opportunity to remind the Commission of a number of points which we set out in the financial perspective.
Firstly, we remind the Commission that achieving Lisbon Strategy objectives is, and must remain, the major priority. I believe that by stimulating job creation, by supporting economic growth and by encouraging global competitiveness, the European Union has the potential to make itself most relevant to the lives of the European citizens of today.
Secondly, we must impress on the Commission the importance of ensuring that the budget delivers value for money. I stress our anxieties regarding the establishment of agencies: we have great concerns regarding the accountability of those bodies, as we do over the efficient and effective deployment of human resources throughout the institutions.
Thirdly, in my view, as a matter of utmost importance, the Commission must apply far greater urgency in its efforts to achieve a positive statement of assurance. In this report, Parliament is calling for greater transparency and the Commission needs to do far more to strengthen the link between its legislative work programme and the budget procedure.
Finally, regarding the European Institute of Technology, I welcome the Commission's determination to achieve its Lisbon goals and I admire its vision and initiative. However, there are two major anxieties which I wish to express. Firstly, this proposal was introduced after the Commission had set out its spending plans in the financial perspective and therefore, inevitably, the introduction of such a major project will have a significant knock-on effect on other priorities. Also, while I acknowledge that proposals are evolving all the time, it seems to me that as a coordinating body for best practice, there is a danger of duplicating the efforts of other coordinating bodies and thereby failing to make a sufficiently positive contribution.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I should like firstly to congratulate our rapporteur on his work and on the content of his report on the annual strategic priorities. This report is the start of our budgetary procedure, and we share the bulk of the concerns and, often, the priorities, expressed therein.
I am going to dwell on two specific points. This year, like every year, Parliament is outlining the priorities that it would like the European Commission to execute. Among the objectives that Parliament plans to assign to the budgetary procedure this year is the idea of a budget focused on results, which in our view means clear objectives to enable these priorities to be executed meticulously. I subscribe to this idea. It is important that we show our desire for the Union's expenditure programmes to help achieve the political objectives that they are supposed to achieve, and this for several reasons: the achievement of these political objectives is crucial in terms of making the Union appear legitimate in the eyes of the citizens; we must support the Commission's plan to develop the 'Better Lawmaking' principle in its new initiatives and working methods; and lastly, I am firmly convinced that an effective administrative system for the Union must be provided with the necessary resources.
I must, however, express some doubts about the way in which the results of this exercise are used, and here I am addressing the Council, which is sadly absent. I agree that more attention should be paid to the objectives and to assessing the results of the policies carried out. I also believe that this assessment must go beyond the stage of simply providing information on the administrative process as it was previously, when part of the PDB. Nevertheless, my group will strongly oppose the possibility of this assessment being used to underpin budget cuts in administrative decisions or human resources. Personal accountability for the Union's operations is an important element of the activity-based budget approach. However, if this accountability is to be transformed into initiative, the European Commission must be given the resources to act.
Finally, I should like to remind you of the importance that my group attaches to communication problems. It should be remembered that the key aspect of the communication and information policy is to inform every EU citizen about the work of the institutions. I therefore endorse the Commission proposal, which aims at launching campaigns on the Union's political priorities. These campaigns will be able to be launched as soon as Parliament has voted on these priorities. Nevertheless, we expect many things to come out of the hearing organised by the Committee on Budgets. Its conclusions must underpin the drafting of a new communication policy. Democracy is a difficult exercise, and information is one pillar of it.
on behalf of the ALDE Group. - (DA) Mr President, I too should like to thank our rapporteur, Mr Virrankoski, for a report that outlines very clearly some of the problems that we, in this House, see in the run-up to the Commission's presentation of the draft budget for 2008. We in the Group of the Alliance of Liberals and Democrats for Europe agree that, via the budget, the EU should maintain its focus on the Lisbon Process in order also to be able to respond quickly when new topics such as energy and climate change crop up. However, we must, of course, all flatly acknowledge that the budget framework is very narrow and inflexible. That makes it difficult to have all our wishes fulfilled. That is why I would most sincerely call on the Commission to take an interest in Parliament's priorities. The Commission is happy to lean quite heavily on Parliament when it is short of employees and money. When, however, it is Parliament's priorities that are in question, matters immediately become more difficult. That applies in the case of both large and small matters. A few years ago, for example, Parliament undertook a pilot project designed to prevent attacks on professional drivers and to guarantee them decent conditions when they take rests. What is the Commission doing about this matter, the progress of which is being followed carefully by hauliers and professional drivers and their families? The answer is: very little, indeed too little. It is insufficiently responsive to the public and it is too arrogant. If I have to go out and explain to my electorate that the Commission needs more employees, it will help quite a lot if I can also say that these employees will be genuinely interested in voters' concerns and wishes. Tell that to your colleagues, Commissioner, when you come and ask for more employees. I look forward to the forthcoming survey of staff needs. We should also look into whether personnel policy is sufficiently flexible to allow political priorities to be implemented.
May I address one last matter? The Commission has now already proposed a change to the financial programming for the period 2007-2013. Appropriations designed to stimulate growth - and relating, for example, to buildings, bridges and railways - are to be channelled to agency personnel. Legal policy appropriations are also to go to agencies. The framework is tight, and a mid-term review of the financial perspective is needed. That is already clear.
on behalf of the UEN Group. - (PL) Mr President, as I take the floor on behalf of the Union for Europe of the Nations Group in this debate on the Annual Policy Strategy for budgeting for 2008, I should like to highlight three points.
Firstly, the rapporteur has adopted the right approach. He suggests that the European Commission should prepare a 'budget for results' for 2008, thus ensuring optimum use of the limited financial resources available.
Secondly, the rapporteur is also right to draw attention to the fact that doing away with decentralised agencies and setting up new ones is certain to reduce the available margins in certain chapters of the multi-annual financial frameworks, thus reducing the operational funds in the framework of resources for individual programmes. As a result, the budget could become less flexible and implementation of certain operational programmes could be restricted.
My third and final point is that it seems the rapporteur's expectations of the planned review of budgetary expenditure between 2008 and 2009 are rather too high. The idea that it will be possible to query the effectiveness of expenditure on the common agricultural policy on the basis of the review is quite unacceptable. After all, the common agricultural policy guarantees food security for individual Member States of the European Union and for the Community as a whole. It therefore ensures the most important form of security from each individual's point of view. It would be difficult to query expenditure for this purpose, because one cannot put a price tag on the provision of this kind of security.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioner, the annual strategy proposed by the European Commission for the 2008 budgetary procedure must strictly execute the decisions of the legislature. It must not tone them down. Despite current events being dominated by climate change - I am referring to the Stern report and the IPCC conclusions - the Commission proposal waters down the concept of sustainable development. It merely mentions the prosperity, solidarity, security and external influence headings, the content of which remains arbitrary.
One may recall at this point, Commissioner, our struggle to obtain, at the time of the financial perspective, a EUR 100 million boost for the protection of the environment, which the Commission immediately halved. Whereas it was so difficult to obtain funds for the environmental programme, I note how easy it was to release additional resources to fund the Frontex agency as an instrument for combating illegal immigration.
These budget signals illustrate the extent to which our flexibility is limited by the financial perspective and demonstrate, once again, that the environment budget is being whittled away. Despite the urgency and importance of the environment for our fellow citizens, this is a cruelly limited budget for tackling the challenges of the fight against climate change and the erosion of biodiversity. Let us not forget that the Natura 2000 network should receive EUR 6 billion each year in order to function properly.
Despite these shortcomings, I should like to express my interest in the new European Commission initiatives under the 'external influence' heading. The fund for renewable energy and energy efficiency and the global alliance on climate change must help the ACP countries, and Africa in particular, to embark on a form of development that integrates the environmental pillar and the social pillar more boldly than we have done, and thus to promote the concept of sustainable development.
Turning to a different subject, the Group of the Greens/European Free Alliance is looking forward to the Commission report on medium-term staffing requirements. Commissioner, our group has always been in favour of having a satisfactory and steady supply of human resources. In the case of the executive agencies, we need to examine on a case-by-case basis whether programmes are carried out better with an executive agency, or whether we need to keep a centralised approach, as the European Parliament has demanded for LIFE+.
on behalf of the GUE/NGL Group. - (FI) Mr President, the rapporteur, Mr Virrankoski, says that next year's budget should produce good results. It is a hard task to measure results, however; in practice it is impossible. In evaluating results one needs to work on the basis of what would have happened if the EU had not used its budget funds for those purposes it uses them in accordance with budgetary procedure, and of which we are unaware. Measuring results might succeed in some individual policy areas with regard to one single programme, but in terms of the budget as a whole it is a very ambitious task. In fact this became clear during the time of the previous general rapporteur, when Parliament's demands for results gradually became less stringent the closer the date of the final drafting of the budget got.
A good start to improving results is the fact that last year there were fewer budget funds left unspent by the Commission than there had been for years. The Commission seems to have improved the way it implements programmes. It is to be hoped that this was not just a temporary improvement in the final year of the previous financial framework.
On behalf of my group I wish the draftsmen of a budget which is to focus on results the best of luck. At the same time I would say that the grand total for the budget will probably be so small that the Union will not be able to take any significant steps forward as a new priority in energy policy as determined at the March summit. Instead, money will be spent on the militarisation of the Union and europropaganda in the name of information and communications as before.
(DE) Mr President, when so few people gather together so late in the evening and everyone actually knows everyone else's arguments quite well already, I think one of us could take the liberty of giving a word of encouragement. I believe that things are already starting to happen in the Commission's quarters - although we should like to see a little more.
I agree with the previous speaker that result orientation is a nice idea, but it is possible to be much more modest and yet almost revolutionary as far as you are concerned. More specifically: it is still very hard for citizens to understand who in the Commission is doing what with how much money. Which bodies are actually working for whom? Just try to do a quick search on the Internet for the net contribution made by Germany last year or in 2005, for example. It will take you a long time to find any information on this anywhere. This also goes for information on, for example, what projects where are receiving what support. I click on the country in an attempt to see what is receiving support in my region, but find no information. This is unthinkable!
I am convinced that, if the relevant transparency were already a reality, whether good or bad, we would see a significantly better, higher-quality debate than we are seeing now. I hope, of course, that we succeed in making a start, if this is prescribed at European level in the field of agricultural subsidies, for example. There, too, however, there will be problems with practical implementation. For the rest, I would refer to those after me who are going to speak about the agencies - this is another area in which we could show by example how to put transparency into practice.
(ES) Mr President, ladies and gentlemen, Commissioner, I would like to pay tribute to the mastery of financial management that the Directorate-General for Budgets has achieved at this stage in 2007.
Year after year, financial perspective after financial perspective, the Council puts the European Commission in a position that is very difficult to overcome. Every year, the European Commission is obliged to cover increasingly ambitious objectives with fewer and fewer resources.
It seems that the Member States see the European Union as a perfect stage from which to satisfy their national public opinion, very cheaply, of course.
When the Member States discover concern amongst the citizens - about growth or about employment - they launch the Lisbon Strategy and tell the European Commission to look for the funding.
When they discover that the European public is worried about immigration or energy or global warming, they ask the Commission to look for funding for these spectacular measures. The problem is that commitments remain and yesterday's priorities do not disappear just because other priorities are put before them.
At some point, sooner rather than later, the European Commission - despite its General Committee on Budgets - will stretch itself too far and all of this wonderful financial engineering involving 'back-loading' and 'front-loading' will not be sufficient to deal with so many priorities. That will perhaps be the time for big financial decisions and let us hope that, when that day comes, the European Commission's political skill is a match for the financial skill it has shown today.
(SV) Commissioner, Mr President, the Commission's annual political strategy shows that we face major, and to some extent new, challenges. I am thinking of the climate issue, which demands efforts in the fields of research, the environment and energy. I am thinking of research and innovation, in which it is a question of creating a Europe that, in the spirit of Lisbon, can become as attractive to researchers as the United States and offer equally big opportunities for converting research results into jobs and production. Creating the Competitiveness and Innovation Programme (CIP) and a top-class European Institute of Technology are key issues.
I am thinking of the Balkans. We have a candidate country, Croatia, which wishes to join the EU soon and which still has major security needs in Bosnia, and we have completely new countries, including Montenegro and perhaps Kosovo, which will require considerable efforts on the part of the EU. I am thinking of democracy and communication, which require broader democratic cooperation between individuals, parties and non-governmental organisations. In view of, for example, the elections to the European Parliament and the debate on a new treaty, 2008 must become a breakthrough year in terms of resources for the EU's new communication strategy. The picture of what the EU does and wants must become clearer, especially in the Member States.
These challenges require the EU to be able to take political decisions, allocate budget resources and engage in activity whereby we can make advances. To be honest, we still have a fair way to go, however. The EU's budget is still inflexible. It is difficult to change priorities and, above all, to implement new priorities, even if the principle of reassigning personnel to new political priorities is in the process of having an effect.
In the long run - and perhaps by no later than the mid-term review - we need greater opportunities vigorously to invest in new areas and correspondingly to cut back on others. In today's world, there are increasing demands on everyone to adapt - and not only on companies, individuals and regions, but also on the EU. Seven years, which is the period covered by our long-term budget, is plenty of time. We must obtain better links between legislative work and the budget. I believe that the European Institute of Technology (EIT) would be an example of such a link. The institute is an excellent idea, but one that will become problematic if other research efforts have to be reduced.
I think that the regulations are still often both bureaucratic and cumbersome. The obsession with form-filling and the degree of detail required for audits cannot be characterised as modern management, and the same applies to the administration. There were many who took a keen ongoing interest in Commissioner Kinnock's ambitions in terms of flatter organisation, better personnel policy and increased gender equality. We must now continue the reforms in the same spirit. The Commission's annual political strategy pinpoints the right areas, but it is now a question of being proactive and implementing changes in these areas. We must, then, dare to do more, and that is a role that Parliament might perhaps be allowed to take on.
(FR) Mr President, ladies and gentlemen, I too should like to support the speech by our rapporteur on the budget, Mr Virrankoski, and also sincerely to thank him for the quality of his work and for the unwavering commitment to dialogue that he has demonstrated.
I shall confine myself, this evening, to four brief remarks. Firstly, I should like the Commission to pay even greater attention to the budget reform rules in order to create an annual budget by activities that gives greater responsibility to each directorate and division in charge of its implementation. Secondly, with regard to the agencies, the European Commission cannot, in its current state, plan to create new decentralised bodies without first assessing the budgetary impact on the Union's financial resources. Thirdly, staff expenditure needs to be even more transparent and plans need to be made to deploy staff, with even greater attention focused on the legislative priorities of our Parliament.
I have a fourth and final remark with which to conclude. If we want to rise to the challenges of globalisation and turn it to the advantage of our economy where employment is concerned, we need to work even harder to promote research and innovation. However, until the European Union has access to more substantial resources, the European Commission will have to focus its efforts on the political and budgetary priorities decided on by Parliament.
(DE) Mr President, Commissioner, I should like to start by extending the warmest of thanks to the rapporteur. The Commissioner will have seen that the great majority of group spokespeople supports the course proposed by our general rapporteur for the 2008 budgetary procedure. Besides the budgetary procedure, which starts with the preliminary draft budget of the Commission, we have indeed created many accompanying measures and complementary structures in recent years, such as the Annual Policy Strategy and the screening report that is to be presented next week.
We are also particularly obliged to the Commission for taking the initiative to present a biannual account of the actual implementation of the budget in public, including to this House, so that we all know where shortcomings lie, where improvements can be made and what the consequences are, including for the subsequent budgetary procedure. This is extremely useful, and we should all make use of it. Nevertheless, given the multitude of instruments, we must consider the possibility of further optimising their timing and interlinking with a view to making the best use of them. We should work on this with great care.
I should have liked to see the Commission's Annual Policy Strategy not only setting out the issue of the old and new priorities mostly correctly in advance, but also giving precedence to the issue of better lawmaking, in particular, as the core of day-to-day work. Mr President, if I may reiterate, with particular regard to budgetary aspects, we have just held two trialogues - on 7 March and 18 April - further to which we shall hopefully be able to give the issue of the agencies, the executive agencies, the joint undertakings and all the new administration that has been created a common basis in legislation, agreements, financing, cost-benefit analyses and discharge over the coming months. After all, there are various contradictions here that should not be tolerated in the long term in the interest of good governance.
(PT) Mr President, Commissioner, Mr Virrankoski, ladies and gentlemen, we are coming to the end of a debate that has, in my view, been highly informative. I should like to highlight a few of the most important points raised in the debate. The first of these is the message that under no circumstances should we allow ourselves to be tempted to renationalise Europe by cutting human resources and the staff needed for the Commission to function.
This key concern, which was voiced here by Mrs Guy-Quint, is, to my mind, the most important consideration in the execution of the 2008 budget. In this report, on which I should commend our rapporteur Mr Virrankoski, I wish to highlight point 8, namely the importance given to clarity, consistency and transparency in the presentation of the budget, on the one hand, and the fact that, on the other, we have an activity-based budget (ABB), which, with its financial nomenclature, is difficult for the reader to understand.
The EU's budget must be presented in a way that is perfectly clear and coordinated, and in which all headings can be read in different ways without the reader losing track of the overall picture. This is a vital task, highlighted very well in point 8.
As regards the opinion of the Committee on Foreign Affairs, I should like to highlight point 12 on Iraq, which, rightly in my view, points out that European investment in the country lacks visibility. It must become more visible by means of a development policy in places where it is possible to put such a policy into practice, namely in Iraqi Kurdistan. Moreover, in relation to the rest of Iraq and in relation to the great mass of Iraqi refugees, Europe must take immediate action, as António Guterres, High Commissioner for Refugees, said last week in Geneva.
Member of the Commission. Mr President, I would like to thank the rapporteur for the good, in-depth start to our annual procedure. I agree with the chairman of the Committee on Budgets, especially on the strategic approach. One thing is the annual budget procedure, which we are starting now for 2008, but at the same time we can also take more strategic approaches, for example looking at how to improve the annual budget procedure in general as well as relations between both institutions, because there are things which deserve improvement. We need to make it faster and less bureaucratic, and we need to be more realistic as regards time constraints and the number of papers we produce.
Between the lines of today's discussions on the APS, as people involved in the budget we more or less have the same opinion, but we cannot rely solely on ourselves - things also depend on the environments in which we work together. So we can improve, and I think we will achieve a great deal of mutual understanding, as we have in recent years. I hope we obtain the best possible outcome for our 2008 budgetary procedures, but we can also try to attain some more strategy goals together.
The debate is closed.
The vote will take place on Tuesday at 12 noon.